

Exhibit 10.2



GUARANTY AGREEMENT
(Secured Loan)




THIS GUARANTY AGREEMENT ("Guaranty") is made as of March 6, 2015, by RREEF
PROPERTY TRUST, INC., a Maryland corporation ("Guarantor"), in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (“Agent”) for certain
lenders (collectively, with their respective successors or assigns, "Lenders")


R E C I T A L S


A.
Pursuant to the terms of that certain Revolving Loan Agreement by and among RPT
1109 Commerce Boulevard, LLC, RPT Anaheim Hills Office Plaza, LLC, RPT Heritage
Parkway, LLC, RPT Terra Nova Plaza, LLC and RPT Wallingford Plaza, LLC, each a
Delaware limited liability company (collectively, "Borrowers" and each
individually, a “Borrower”), Agent and Lenders, dated as of the date hereof (as
may be amended, supplemented, replaced or modified, "Loan Agreement"), Lenders
have agreed to loan to Borrowers the initial maximum principal sum of
SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($75,000,000.00) ("Loan") for the
purposes specified in the Loan Agreement, said purposes relating to the real
property and improvements owned by each Borrower and more particularly described
in the Loan Agreement as the Properties.



B.
The Loan is further evidenced and secured by the Revolving Notes and certain
other documents described in the Loan Agreement as Loan Documents. The Revolving
Notes are secured by, among other things, the Security Deeds.



C.
The Loan Agreement, the Security Deeds, the Revolving Notes, and those other
documents described in the Loan Agreement as Loan Documents, together with all
modifications, extensions, renewals and amendments thereto, are collectively
referred to hereinafter as the "Loan Documents". This Guaranty is not one of the
Loan Documents.



D.
Guarantor indirectly owns 100% of the indirect equity interests in each Borrower
and Guarantor will benefit from the Loan made by Lenders to Borrowers.



THEREFORE, to induce Agent and Lenders to enter into the Loan Agreement and to
make the Loan, and in consideration thereof, Guarantor unconditionally,
absolutely and irrevocably guarantees and agrees as follows:


1.
LIMITED GUARANTY. Guarantor guarantees and promises to pay to Agent, for the
benefit of Lenders, or order, on demand, in lawful money of the United States of
America, in immediately available funds, any and all actual out-of-pocket
losses, damages and liabilities incurred by Agent or Lenders with respect to any
of the following matters:

1.1
fraud or intentional or willful misrepresentation by any Borrower or Guarantor,
or their intentional failure to disclose a material fact;



1.2
the commission of a criminal act by any Borrower or Guarantor which results in a
forfeiture of any portion of any Property;



1.3
material physical waste of any Property caused by the intentional acts of any
Borrower or Guarantor; provided that Guarantor shall have no liability under
this clause to the extent there is not sufficient cash flow from the Properties
(after the payment of amounts necessary to (A) maintain the insurance required
pursuant to the terms of the Loan Agreement (the “Required Insurance”) in full
force and effect and (B) pay all property and other taxes, assessments and other
charges);



1.4
Omitted;



1.5
failure to pay property or other taxes, assessments or charges accruing prior to
the date that Agent or a third party that is not an Affiliate of any Borrower or
Guarantor acquires title to the applicable Property as a result of Agent’s
exercise of remedies under the Loan Documents, through foreclosure, private
power of sale or the delivery of a deed in lieu of foreclosure; provided
Guarantor shall not be liable to the extent funds to pay such taxes, assessments
and other charges have been delivered to Agent in accordance with any reserve
requirements in the Loan Documents, provided that such funds


Page 1

--------------------------------------------------------------------------------



were delivered to Agent for the purpose of paying such taxes, assessments and
other charges; provided, further that (a) Guarantor’s liability under this
clause shall be limited to the actual amount of such taxes, assessments or other
charges not paid plus all applicable interest and penalties, (b) Guarantor shall
have no liability under this clause during the pendency of any contest of such
taxes, assessments or other charges undertaken in accordance with the express
terms and provisions set forth in the Loan Documents, and (c) Guarantor shall
have no liability under this clause to the extent there is not sufficient cash
flow from the Properties (prior to the payment of all other operating expenses
of the Properties other than amounts necessary to maintain the Required
Insurance in full force and effect) that is available to pay such taxes,
assessments and other charges;


1.6
failure to maintain the Required Insurance required in full force and effect and
fully paid-for prior to the date that Agent or a third party that is not an
Affiliate of any Borrower or Guarantor acquires title to the applicable Property
as a result of Agent’s exercise of remedies under the Loan Documents, through
foreclosure, private power of sale or the delivery of a deed in lieu of
foreclosure; provided Guarantor shall not be liable to the extent funds to pay
for the Required Insurance have been delivered to Agent in accordance with any
reserve requirements in the Loan Documents provided that such funds were
delivered to Agent for the purpose of paying for the Required Insurance;
provided further that (a) if there has been no uninsured claim that would have
otherwise been insured but for the failure to maintain the Required Insurance,
then Guarantor’s liability under this clause shall be limited to the actual
amount of the premiums for such Required Insurance not paid; and (b) Guarantor
shall have no liability under this clause to the extent there is not sufficient
cash flow from the Properties (prior to the payment of all other operating
expenses of the Properties) that is available to maintain the Required Insurance
in full force and effect;



1.7
failure to deliver any insurance or condemnation proceeds or awards received by
any Borrower to Agent or to otherwise apply such sums as required under the
terms of the Loan Documents;



1.8
failure to apply any rents, royalties, accounts, revenues, income, issues,
profits and other benefits from any Property which are collected or received by
any Borrower while any Event of Default exists or after acceleration of the
indebtedness and other sums owing under the Loan Documents to the payment of
amounts owing under the Loan Documents or to the customary and necessary
operating expenses of the applicable Property;



1.9
after giving effect to any notice and/or cure periods thereunder and subject to
the terms, conditions, and limitations therein, any breach of any covenant in
the Hazardous Materials Indemnity Agreement, the Loan Documents, or in any
indemnity or other agreement, regarding Hazardous Materials in connection with
the Loan, each as executed by any Borrower or Guarantor in favor of Agent in
connection with the Loan (if any);



1.10
any Borrower’s intentional misappropriation or misapplication of any funds from
any account pledged by any Borrower to Agent under the Loan Documents;



1.11
Omitted;



1.12
failure to comply with Section 8.20 of the Loan Agreement entitled
Representations, Warranties and Covenants Regarding Special Purpose Entity
Status to the extent any such failure does not result in a substantive
consolidation as described in Section 2.6 below (it being specifically
acknowledged and agreed that: (a) Section 8.20(c) of the Loan Agreement shall
not be construed to relieve Guarantor from any liability under this Section
1.12, and (b) Guarantor shall be liable pursuant to this Section 1.12 for a
failure to comply with Section 8.20 of the Loan Agreement to the extent such
failure to comply is related to the existence of the Prior Loan);



1.13
failure to deposit any springing impounds or reserves to the extent required
pursuant to the terms of the Loan Documents, provided that Guarantor shall have
no liability under this clause to the extent there is not sufficient cash flow
from the Properties (after the payment of amounts necessary to (A) maintain the
Required Insurance in full force and effect and (B) pay all property and other
taxes, assessments and other charges); or



1.14
any litigation or other legal proceeding related to the Loan is filed by any
Borrower or Guarantor or any of their respective Affiliates that delays,
opposes, impedes, obstructs, hinders or enjoins the efforts of Agent to exercise
any rights and remedies available to Agent as provided herein and in the other


Page 2

--------------------------------------------------------------------------------



Loan Documents, unless such Borrower, Guarantor or Affiliate, as applicable,
prevails in such litigation or other proceeding.


2.
Exceptions; Full Recourse. Notwithstanding the foregoing, or anything to the
contrary contained in this Guaranty or the other Loan Documents, the limitation
on liability set forth in that certain Section entitled Guaranty of this
Guaranty shall be null and void and completely inapplicable, and Guarantor shall
be fully and personally liable for the payment and performance of all
obligations set forth in the Loan Agreement and the other Loan Documents,
including the payment of all principal, interest and other amounts under the
Revolving Notes, in immediately available funds, in the event:



2.1
any Borrower files a voluntary petition under the Bankruptcy Reform Act of 1978
(11 USC Section 101-1330) as now or hereafter amended or recodified ("Bankruptcy
Code"), or under any other present or future state or federal law regarding
bankruptcy, reorganization or other debtor relief law; or



2.2
an Affiliate, officer, director, or representative which Controls any Borrower
files, or joins in the filing of, an involuntary petition against any Borrower
under the Bankruptcy Code, or under any other present or future state or federal
law regarding bankruptcy, reorganization or other debtor relief law, or colludes
with, solicits or causes to be solicited, petitioning creditors for any
involuntary petition against any Borrower from any person or entity; or



2.3
any Borrower files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other person or
entity under the Bankruptcy Code, or under any other present or future state or
federal law regarding bankruptcy, reorganization or other debtor relief law, or
colludes with, solicits or causes to be solicited, petitioning creditors for any
involuntary petition from any person or entity; or



2.4
any Affiliate, officer, director, or representative which Controls any Borrower
consents to or acquiesces in or joins in an application for the appointment of a
custodian, receiver, trustee, or examiner for any Borrower, or any portion of
any Property; or



2.5
any Borrower makes an assignment for the benefit of creditors, or admits (unless
failure to make such admission would be in violation of law), in writing or in
any legal proceeding, its insolvency or inability to pay its debts as they
become due; or



2.6
a failure to comply with Section 8.20 of the Loan Agreement entitled
Representations, Warranties and Covenants Regarding Special Purpose Entity
Status results in either: (a) a substantive consolidation of any Borrower with
any other person or entity in connection with any federal or state bankruptcy
proceeding; or (b) any Borrower being subject to a petition under the Bankruptcy
Code or under any other present or future state or federal law regarding
bankruptcy, reorganization or other debtor relief law, except, in no case, will
the failure of the covenants described in Section 8.20(e)(xvii) of the Loan
Agreement or Section 8.20(f) of the Loan Agreement result in any liability under
Section 2.6 (it being specifically acknowledged and agreed that: (a) Section
8.20(c) of the Loan Agreement shall not be construed to relieve Guarantor from
any liability under this Section 2.6, and (b) Guarantor shall be liable pursuant
to this Section 2.6 for a failure to comply with Section 8.20 of the Loan
Agreement to the extent such failure to comply is related to the existence of
the Prior Loan); or



2.7
Omitted;



2.8
the breach of any covenant in the Loan Documents prohibiting any Borrower from
incurring Indebtedness other Indebtedness expressly permitted pursuant to the
terms of the Loan Documents, after giving effect to all applicable notice and
cure periods related thereto as provided in the Loan Documents; or



2.9
of the existence of an Event of Default resulting from a Prohibited Property
Transfer or a Prohibited Equity Transfer.



3.
NO WAIVER, RELEASE OR IMPAIRMENT. Nothing contained in this Guaranty shall be
deemed to waive, release, affect or impair the indebtedness evidenced by the
Loan Documents or the obligations of any Borrower


Page 3

--------------------------------------------------------------------------------



under the Loan Documents, or the liens and security interests created by the
Loan Documents, or Agent's rights to enforce its rights and remedies under the
Loan Documents and under this Guaranty or the indemnity provided herein, in the
Loan Documents or in connection with the Loan, or otherwise provided in equity
or under applicable law, including, without limitation, the right to pursue any
remedy for injunctive or other equitable relief, or any suit or action in
connection with the preservation, enforcement or foreclosure of the liens,
mortgages, assignments and security interests which are now or at any time
hereafter security for the payment and performance of all obligations under the
Loan Agreement or in the other Loan Documents. The provisions of Sections 1
through 4 of this Guaranty shall prevail and control over any contrary
provisions elsewhere in this Guaranty or the other Loan Documents.


NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY IN THIS GUARANTY, IN
ANY OTHER LOAN DOCUMENT OR IN ANY OTHER RELATED DOCUMENT, OTHER THAN A PARTY TO
A GUARANTY OR INDEMNITY OR OTHER RELATED DOCUMENT MADE WITH OR IN FAVOR OF
LENDER IN CONNECTION WITH THE LOAN, INCLUDING, WITHOUT LIMITATION, GUARANTOR
UNDER THIS GUARANTY AND INDEMNITOR UNDER THE HAZARDOUS MATERIALS INDEMNITY
AGREEMENT, NO DIRECT OR INDIRECT SHAREHOLDER, OFFICER, DIRECTOR, PARTNER,
MEMBER, MANAGER, EMPLOYEE, AGENT OR ADVISOR OF GUARANTOR SHALL BE PERSONALLY
LIABLE FOR ANY OBLIGATION OF GUARANTOR UNDER THE LOAN.


4.
CERTAIN DEFINITIONS. For purposes of this Guaranty, the following capitalized
terms shall have the following meanings:



4.1
"Affiliate" shall mean, as to any person or entity, any other person or entity
that, directly or indirectly, is in Control of, is Controlled by or is under
common ownership or Control with such person or entity, or is a director or
officer of such person or entity, or of an Affiliate of such person or entity
provided, however, that the Investment Advisor shall not be deemed an
"Affiliate" of any Borrower, Guarantor or Indemnitor merely because it serves as
investment advisor thereto, though the Investment Advisor shall be deemed an
"Affiliate" of any Borrower, Guarantor or Indemnitor if it otherwise satisfies
the requirements of the foregoing definition.



4.2
"Control" shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.



5.
REMEDIES. If Guarantor fails to promptly perform its obligations under this
Guaranty, Agent may from time to time, and without first requiring performance
by any Borrower or any other guarantor or exhausting any or all security (if
any) for the Loan or any Derivatives Contract between Borrower and Agent or any
Lender, bring any action at law or in equity or both to compel Guarantor to
perform its obligations hereunder, and to collect in any such action
compensation for all costs and expenses (including reasonable attorneys’ fees)
incurred by Agent in connection with such enforcement action, together with
interest thereon from the date of demand until paid at the highest rate of
interest applicable to the principal balance under the Revolving Notes.



6.
RIGHTS OF AGENT. Guarantor authorizes Agent, without giving notice to Guarantor
or obtaining Guarantor's consent and without affecting the liability of
Guarantor, from time to time to: (a) renew, modify or extend all or any portion
of any Borrower's obligations under any Revolving Notes or any of the other Loan
Documents and any obligations under or in connection with any Derivatives
Contract between Borrowers and Agent or any Lender; (b) declare all sums owing
to Lenders under the Revolving Notes or any of the other Loan Documents and any
obligations under or in connection with any Derivatives Contract between
Borrowers and Agent or any Lender, due and payable upon the occurrence of an
Event of Default under the Loan Documents or an Event of Default as defined in
any Derivatives Contract between Borrowers and Agent or any Lender; (c) make
non-material changes in the dates specified for payments of any sums payable in
periodic installments under any Revolving Notes or any of the other Loan
Documents; (d) otherwise modify the terms of any of the Loan Documents or any
Derivatives Contract between Borrowers and Agent or any Lender, except for: (i)
increases in the principal amount of any Note or changes in the manner by which
interest rates, fees or charges are calculated under any Note and the other Loan
Documents (Guarantor acknowledges that if the Revolving Notes or the other Loan
Documents so provide, said interest rates, fees and charges may vary from time
to time) or (ii) advancement of the Maturity Date (as defined in the Loan
Agreement) of the Notes where no Event of Default has occurred under the Loan
Documents; (e) take and hold security for the performance of any Borrower's
obligations under the Notes or the other Loan Documents and any obligations
under or in connection


Page 4

--------------------------------------------------------------------------------



with any Derivatives Contract between Borrowers and Agent or any Lender, and
exchange, enforce, waive, subordinate and release any such security in whole or
part; (f) apply such security and direct the order or manner of sale thereof as
Agent in its discretion may determine; (g) release, substitute or add any one or
more endorsers of the Revolving Notes or guarantors of any Borrower's
obligations under the Revolving Notes or the other Loan Documents or any
obligations under or in connection with any Derivatives Contract between
Borrowers and Agent or any Lender; (h) apply payments received by Agent from any
Borrowers or any guarantor of the Loan to any obligations of Borrowers or such
guarantor to Agent, in such order as Agent shall determine in its sole
discretion, whether or not any such obligations are covered by this Guaranty;
(i) assign this Guaranty in whole or in part; and (j) assign, transfer or
negotiate all or any part of the indebtedness guaranteed by this Guaranty.


7.
GUARANTOR'S WAIVERS. To the extent permitted by applicable law, Guarantor
waives: (a) any defense based upon any legal disability or other defense of any
Borrower, any other guarantor or other person, or by reason of the cessation or
limitation of the liability of any Borrower from any cause other than full
payment of all sums payable under the Loan Documents and satisfaction of all
obligations under or in connection with any Derivatives Contract between
Borrower and Agent or any Lender; (b) any defense based upon any lack of
authority of the officers, directors, partners, managers, members or agents
acting or purporting to act on behalf of any Borrower, Guarantor or any
principal of any Borrower or Guarantor, any defect in the formation of any
Borrower, Guarantor or any principal of any Borrower or Guarantor; (c) any
defense based upon the application by any Borrower of the proceeds of the Loan
for purposes other than the purposes represented by any Borrower to Agent or
intended or understood by Agent or Guarantor; (d) any and all rights and
defenses arising out of an election of remedies by Agent, even though that
election of remedies (such as a nonjudicial foreclosure, if available and/or
permitted, with respect to security for a guaranteed obligation) has or may have
destroyed Guarantor's rights of subrogation and reimbursement against any
Borrower by the operation of any applicable state law or otherwise; (e) any
defense based upon Agent's failure to disclose to Guarantor any information
concerning any Borrower's financial condition or any other circumstances bearing
on any Borrower's ability to pay and perform its obligations under the Revolving
Notes or any of the other Loan Documents and any obligations under or in
connection with any Derivatives Contract between Borrower and Agent or any
Lender, or upon the failure of any other principals of any Borrower to guaranty
the Loan; (f) any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal; (g) any defense based
upon Agent's election, in any proceeding instituted under the Federal Bankruptcy
Code, of the application of Section 1111(b)(2) of the Federal Bankruptcy Code or
any successor statute; (h) any defense based upon any borrowing or any grant of
a security interest under Section 364 of the Federal Bankruptcy Code; (i) any
right of subrogation, any right to enforce any remedy which Agent may have
against any Borrower and any right to participate in, or benefit from, any
security for the Revolving Notes or the other Loan Documents or any obligations
under or in connection with any Derivatives Contract between Borrower and Agent
or any Lender now or hereafter held by Agent; (j) presentment, demand, protest
and notice of any kind; (k) the benefit of any statute of limitations affecting
the liability of Guarantor hereunder or the enforcement hereof; and (l) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Borrower. Guarantor further waives any and all
rights and defenses that Guarantor may have because any Borrower's debt is
secured by real property; this means, among other things, that: (1) Agent may
collect from Guarantor without first foreclosing on any real or personal
property collateral pledged by any Borrower; (2) if Agent forecloses on any real
property collateral pledged by any Borrower, then (A) the amount of the debt may
be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) Agent may collect from Guarantor even if Agent, by foreclosing on the real
property collateral, has destroyed any right Guarantor may have to collect from
any Borrower. The foregoing sentence is an unconditional and irrevocable waiver
of any rights and defenses Guarantor may have because any Borrower's debt is
secured by real property. This understanding and waiver is made in addition to
and not in limitation of any of the other terms and conditions of this Guaranty.
These rights and defenses being waived by Guarantor include, but are not limited
to, any rights or defenses based upon deficiency limitation or anti-deficiency,
redemption or other similar rights, if any. Without limiting the generality of
the foregoing or any other provision hereof, Guarantor further expressly waives,
to the extent permitted by law, any and all rights and defenses, including
without limitation any rights of subrogation, reimbursement, indemnification and
contribution, which might otherwise be available to Guarantor under applicable
law. Finally, Guarantor agrees that the performance of any act or any payment
which tolls any statute of limitations applicable to the Revolving Notes or any
of the other Loan Documents shall similarly operate to toll the statute of
limitations applicable to Guarantor's liability hereunder.




Page 5

--------------------------------------------------------------------------------



8.
GUARANTOR'S WARRANTIES. Guarantor warrants, represents and acknowledges to Agent
that as of the date hereof: (a) Lenders would not make the Loan nor enter into
any Derivatives Contract with the Borrower but for this Guaranty; (b) Guarantor
has reviewed all of the terms and provisions of the Loan Agreement, any
Derivatives Contract between Borrower and Agent or any Lender, and the other
Loan Documents; (c) there are no conditions precedent to the effectiveness of
this Guaranty; (d) Guarantor has established adequate means of obtaining from
sources other than Agent, on a continuing basis, financial and other information
pertaining to Borrowers’ financial condition, the Properties and Borrowers’
activities relating thereto and the status of Borrowers’ performance of
obligations under the Loan Documents and any Derivatives Contract with Agent or
any Lender, and Guarantor agrees to keep adequately informed from such means of
any facts, events or circumstances which might in any way affect Guarantor's
risks hereunder, and neither Agent nor any Lender has made no representation to
Guarantor as to any such matters; (e) the most recent financial statements of
Guarantor previously delivered to Agent are true and correct in all material
respects as of the date thereof, have been prepared in accordance with generally
accepted accounting principles consistently applied (or other principles
acceptable to Agent) and fairly and accurately represent in all material
respects the financial condition of Guarantor as of the dates thereof, and no
material adverse change has occurred in the financial condition of Guarantor
since the respective dates thereof; and (f) Guarantor is not and will not be, as
a consequence of the execution and delivery of this Guaranty, impaired or
rendered "insolvent", as that term is defined in either 740 ILCS 160/3 or
Section 101 of the Federal Bankruptcy Code, or otherwise rendered unable to pay
Guarantor's debts as the same mature and will not have thereby undertaken
liabilities in excess of the present fair value of Guarantor's assets.
Notwithstanding the foregoing, the calculation of liabilities shall NOT include
any fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. Guarantor acknowledges and agrees that Agent may request and obtain
additional information from third parties regarding any of the above, including,
without limitation, credit reports. Guarantor agrees to keep adequately
informed, from its own means of obtaining from sources other than Agent, on a
continuing basis, financial and other information pertaining to Borrowers’
financial condition, the Properties and Borrowers’ activities relating thereto
and the status of Borrowers’ performance of obligations under the Loan
Documents, of any facts, events or circumstances which might in any way affect
Guarantor’s risks hereunder. Guarantor has not and will not, without the prior
written consent of Agent, sell, lease, assign, encumber, pledge, hypothecate,
mortgage, transfer or otherwise dispose of all or substantially all of
Guarantor's assets, or any interest therein, other than in the ordinary course
of Guarantor's business.



9.
FINANCIAL CONDITION; FINANCIAL STATEMENTS.



9.1
Financial Condition. Guarantor shall maintain at all times that any portion of
the Loan is outstanding a Tangible Net Worth of not less than the Minimum
Tangible Net Worth Amount.



9.2
Financial Statements. Guarantor shall at all times comply with that Section 8.12
of the Loan Agreement entitled Reporting and Information, and shall deliver or
cause to be delivered to Agent all financial statements, compliance certificates
and other information, in each case, to the extent pertaining to Guarantor or
required to be delivered by Guarantor, required under such Section 8.12 of the
Loan Agreement in accordance with the terms and conditions thereof.

 
10.
SUBORDINATION. Guarantor subordinates all present and future indebtedness owing
by each Borrower or, following the occurrence of an Event of Default, by any
other guarantor under any guaranty or indemnity of the Loan or an Event of
Default under, and defined in, any Derivatives Contract between Borrower and
Agent or any Lender, to Guarantor to the obligations at any time owing by
Borrowers to Agent under the Revolving Note and the other Loan Documents or
under or in connection with any Derivatives Contract between Borrower and Agent
or any Lender. Guarantor assigns all such indebtedness to Agent as security for
this Guaranty, the Revolving Note and the other Loan Documents and any
obligations under or in connection with any Derivatives Contract between
Borrower and Agent or any Lender. Guarantor agrees to make no claim for such
indebtedness until all obligations of Borrowers under the Revolving Note and the
other Loan Documents and under or in connection with any Derivatives Contract
between Borrower and Agent or any Lender then due and owing have been fully paid
or during the existence of an Event of Default. Guarantor further agrees not to
assign all or any part of such indebtedness unless Agent is given prior notice
and such assignment is expressly made subject to the terms of this Guaranty. If
Agent so requests, (a) all instruments evidencing such indebtedness


Page 6

--------------------------------------------------------------------------------



shall be duly endorsed and delivered to Agent, (b) all security for such
indebtedness shall be duly assigned and delivered to Agent, (c) such
indebtedness shall be enforced, collected and held by Guarantor as trustee for
Agent and shall be paid over to Agent on account of the Loan and under or in
connection with any Derivatives Contract between Borrower and Agent or any
Lender, but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty, and (d) Guarantor shall
execute, file and record such documents and instruments and take such other
action as Agent deems necessary or appropriate to perfect, preserve and enforce
Agent's rights in and to such indebtedness and any security therefor. If
Guarantor fails to take any such action, Agent, as attorney-in-fact for
Guarantor, is hereby authorized to do so in the name of Guarantor. The foregoing
power of attorney is coupled with an interest and cannot be revoked.
Notwithstanding the foregoing terms of this Section entitled Subordination or
anything to the contrary herein or in any other Loan Document, unless an Event
of Default under the Loan Documents shall have occurred and be continuing,
Guarantor shall have the right to receive distributions from Borrowers that are
not in violation of the Loan Documents.


11.
BANKRUPTCY OF BORROWERS. In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against each Borrower relating to any indebtedness of such
Borrower to Guarantor and shall assign to Agent all rights of Guarantor
thereunder as collateral for amounts due under this Guaranty. If Guarantor does
not file any such claim, Agent, as attorney-in-fact for Guarantor, is hereby
authorized to do so in the name of Guarantor or, in Agent's discretion, to
assign the claim to a nominee and to cause proof of claim to be filed in the
name of Agent's nominee. The foregoing power of attorney is coupled with an
interest and cannot be revoked. Agent or Agent's nominee shall have the right,
in its reasonable discretion, to accept or reject any plan proposed in such
proceeding and to take any other action which a party filing a claim is entitled
to do. In all such cases, whether in administration, bankruptcy or otherwise,
the person or persons authorized to pay such claim shall pay to Agent the amount
payable on such claim and, to the full extent necessary for that purpose,
Guarantor hereby assigns to Agent all of Guarantor's rights to any such payments
or distributions as collateral for amounts due under this Guaranty; provided,
however, Guarantor's obligations hereunder shall not be satisfied except to the
extent that Agent receives cash by reason of any such payment or distribution.
If Agent receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty. If all or any portion of the
obligations guaranteed hereunder are paid or performed, the obligations of
Guarantor hereunder shall continue and shall remain in full force and effect in
the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from Agent as a preference, fraudulent transfer
or otherwise under the Bankruptcy Code or other similar laws, irrespective of
(a) any notice of revocation given by Guarantor prior to such avoidance or
recovery, or (b) full payment and performance of all of the indebtedness and
obligations evidenced and secured by the Loan Documents and under or in
connection with any Derivatives Contract between Borrower and Agent or any
Lender.



12.
ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is a continuing
guaranty of payment and not of collection and cannot be revoked by Guarantor and
shall continue to be effective with respect to any indebtedness referenced in
Section 1 or Section 2 hereof arising or created after any attempted revocation
hereof or after the death of Guarantor (if Guarantor is a natural person, in
which event this Guaranty shall be binding upon Guarantor's estate and
Guarantor's legal representatives and heirs). The obligations of Guarantor
hereunder shall be in addition to and shall not limit or in any way affect the
obligations of Guarantor under any other existing or future guaranties unless
said other guaranties are expressly modified or revoked in writing. This
Guaranty is independent of the obligations of Borrowers under the Revolving Note
and the other Loan Documents and under or in connection with any Derivatives
Contract between Borrower and Agent or any Lender. Agent may bring a separate
action to enforce the provisions hereof against Guarantor without taking action
against any Borrower or any other party or joining any Borrower or any other
party as a party to such action. Except as otherwise provided in this Guaranty,
this Guaranty is not secured and shall not be deemed to be secured by any
security instrument unless such security instrument expressly recites that it
secures this Guaranty.



13.
CREDIT REPORTS. Each legal entity and individual obligated on this Guaranty
hereby authorizes Agent to order and obtain, at Agent’s expense, from a credit
reporting agency of Agent's choice, a third party credit report on such legal
entity and individual.



14.
ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Agent's consideration for
entering


Page 7

--------------------------------------------------------------------------------



into this transaction and any Derivatives Contract between Borrower and Agent or
any Lender, Agent has specifically bargained for the waiver and relinquishment
by Guarantor of all such defenses, and (d) Guarantor has had the opportunity to
seek and receive legal advice from skilled legal counsel in the area of
financial transactions of the type contemplated herein. Given all of the above,
Guarantor does hereby represent and confirm to Agent that Guarantor is fully
informed regarding, and that Guarantor does thoroughly understand: (i) the
nature of all such possible defenses, and (ii) the circumstances under which
such defenses may arise, and (iii) the benefits which such defenses might confer
upon Guarantor, and (iv) the legal consequences to Guarantor of waiving such
defenses. Guarantor acknowledges that Guarantor makes this Guaranty with the
intent that this Guaranty and all of the informed waivers herein shall each and
all be fully enforceable by Agent, and that Agent is induced to enter into this
transaction in material reliance upon the presumed full enforceability thereof.


15.
MISCELLANEOUS.



15.1
Notices. All notices, demands, or other communications under this Guaranty and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Guaranty). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Event of Default may be sent by
certified mail, return receipt requested, charges prepaid. Notices so sent shall
be effective three (3) days after mailing, if mailed by first class mail, and
otherwise upon delivery or refusal; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. For purposes of notice, the address of the
parties shall be:


Page 8

--------------------------------------------------------------------------------





Guarantor:
RREEF Property Trust, Inc.
c/o Deutsche Asset and Wealth Management
101 California Street, 24th Floor
San Francisco, CA 94111
Attention: Eric Russell
With a copy to:
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309-3424
Attention: James G. Farris, Jr.
Agent:
Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Sam Supple


With a copy to:


Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Jeff Goodman


With a copy to:


Wells Fargo Bank, National Association
10 South Wacker Dr.
Suite 3200
Chicago, IL 60606
Attention: Todd Finnelly


With a copy to:


Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th Floor
Minneapolis, MN 55402
Attention: Jon Fisher
Loan #: 1013159



Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days notice to the other party in the manner set forth hereinabove.


15.2
Attorneys' Fees and Expenses; Enforcement. If any attorney is engaged by Agent
to enforce or defend any provision of this Guaranty, or as a consequence of any
Event of Default under the Loan Documents, or an Event of Default under or in
connection with, and as defined in, any Derivatives Contract between Borrower
and Agent or any Lender, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding or in connection with any appeal of a lower court
decision, then Guarantor shall immediately pay to Agent, upon demand, the amount
of all reasonable attorneys' fees and expenses and all costs incurred in
connection therewith, including all trial and appellate proceedings in any legal
action, suit, bankruptcy or other proceeding, together with interest thereon
from the date of such demand until paid at the highest rate of interest
applicable to the principal balance under the Revolving Notes as specified
therein. In the event of any legal proceedings, court costs and reasonable
attorneys' fees shall be set by the court and not by jury and shall be included
in any judgment obtained by Agent.



15.3
No Waiver. No previous waiver and no failure or delay by Agent in acting with
respect to the terms of the Revolving Note or this Guaranty shall constitute a
waiver of any breach, default, or failure of condition under any Note or this
Guaranty or the obligations secured thereby. A waiver of any term of any
Revolving Note or this Guaranty or of any of the obligations secured thereby
must be made in writing and shall be limited to the express written terms of
such waiver.


Page 9

--------------------------------------------------------------------------------





15.4
Loan Sales and Participation; Disclosure of Information. Guarantor agrees that
Agent may elect, at any time, to sell, assign or grant participation in all or
any portion of Agent's rights and obligations under the Loan Documents and this
Guaranty, and that any such sale, assignment or participation may be to one or
more Eligible Assignees ("Participant"), in accordance with the terms of the
Loan Agreement. Guarantor further agrees that Agent may disseminate to any such
actual or potential purchaser(s), assignee(s) or participant(s) all documents
and information (including, without limitation, all financial information) which
has been or is hereafter provided to or known to Agent with respect to: (a) the
Properties and their operation; (b) any party connected with the Loan
(including, without limitation, any Borrower, any partner, shareholder, joint
venturer, manager or member of any Borrower, any constituent partner,
shareholder, joint venturer, manager or member of any Borrower, any Guarantor,
and any Indemnitor and any other guarantor); and/or (c) any lending relationship
other than the Loan which Agent may have with any party connected with the Loan,
provided that each of such parties agrees to maintain the confidential nature of
such information prior to receiving access to same. In the event of any such
sale, assignment or participation, Agent and the parties to such transaction
shall share in the rights and obligations of Agent as set forth in the Loan
Documents only as and to the extent they agree among themselves. In connection
with any such sale, assignment or participation, Guarantor further agrees that
this Guaranty shall be sufficient evidence of the obligations of Guarantor to
each purchaser, assignee, or participant, and upon written request by Agent, at
no cost to Guarantor, Guarantor shall consent to such amendments or
modifications to the Loan Documents and Other Related Documents as may be
reasonably required in order to evidence any such sale, assignment or
participation; provided, however, in no event shall such amendments or
modifications increase any obligation to any Borrower, Guarantor or Indemnitor
under the Loan Documents or the Other Related Documents and/or decrease any
rights of any Borrower, Guarantor or Indemnitor under the Loan Documents or the
Other Related Documents.



Anything in this Guaranty to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Guaranty,
including this Section, any Lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such Lender from its obligations thereunder.


15.5
Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE STATE
LAW, EACH PARTY TO THIS GUARANTY, AND BY ITS ACCEPTANCE HEREOF, AGENT, HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
AND AGENT HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS GUARANTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO AND AGENT TO THE WAIVER OF ANY
RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR LENDERS TO MAKE THE LOAN TO BORROWER.



15.6
Severability. If any provision or obligation under this Guaranty shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from this Guaranty and the
validity, legality and enforceability of the remaining provisions or obligations
shall remain in full force as though the invalid, illegal, or unenforceable
provision had never been a part of this Guaranty.



15.7
Successors and Assigns. Except as otherwise expressly provided under the terms
and conditions herein, the terms of this Guaranty shall bind and inure to the
benefit of the successors and permitted assigns of the parties hereto.



15.8
Time. Time is of the essence of each and every term herein.




Page 10

--------------------------------------------------------------------------------



15.9
Governing Law And Consent To Jurisdiction. This Guaranty and any claim,
controversy or dispute arising under or related to this Guaranty, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of New York without regard to any conflicts of law
principles, except to the extent preempted by federal laws. Guarantor and all
persons and entities in any manner obligated to Agent under the Loan Documents
consent to the jurisdiction of any federal or state court within New York having
proper venue and also consent to service of process by any means authorized by
New York or federal law.



15.10
Survival. This Guaranty shall be deemed to be continuing in nature and shall
remain in full force and effect and shall survive the exercise of any remedy by
Agent under the Security Deeds or any of the other Loan Documents, including
without limitation any foreclosure or deed in lieu thereof.



15.11
Joint and Several Liability. The liability of the Guarantor hereunder shall be
joint and several with the Borrowers and all other guarantors of Borrowers’
obligations under the Revolving Notes and Loan Documents AND ANY OBLIGATIONS
UNDER OR IN CONNECTION WITH ANY DERIVATIVES CONTRACT BETWEEN BORROWER AND AGENT
OR ANY LENDER.



15.12
Headings. All article, section or other headings appearing in this Guaranty are
for convenience of reference only and shall be disregarded in construing this
Guaranty.



15.13
Defined Terms. Unless otherwise defined herein, capitalized terms used in this
Guaranty shall have the meanings attributed to such terms in the Loan Agreement.



15.14
Rules Of Construction. The words "Borrower" and “Borrowers” as used herein shall
include both the named Borrowers and any other person at any time assuming or
otherwise becoming primarily liable for all or any part of the obligations of
the named Borrowers under the Revolving Notes and the other Loan Documents. The
term "person" as used herein shall include any individual, company, trust or
other legal entity of any kind whatsoever. If this Guaranty is executed by more
than one person, the term "Guarantor" shall include all such persons. The word
"Agent" as used herein shall include Agent, its successors, assigns and
affiliates and the word “Lender” as used herein shall include each Lender and
the respective successors, assigns and affiliates of each Lender.



15.15
Use Of Singular And Plural; Gender. When the identity of the parties or other
circumstances make it appropriate, the singular number includes the plural, and
the masculine gender includes the feminine and/or neuter.



15.16
Exhibits, Schedules And Riders. All exhibits, schedules, riders and other items
attached hereto are incorporated into this Guaranty by such attachment for all
purposes.



15.17
Integration; Interpretation. This Guaranty contains the entire agreement of the
parties with respect to the matters contemplated hereby and supersedes all prior
negotiations or agreements, written or oral. This Guaranty shall not be modified
except by written instrument executed by all parties.



[SIGNATURE PAGE FOLLOWS]











Page 11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
appearing on the first page of this Guaranty.




"GUARANTOR"


RREEF PROPERTY TRUST, INC., a Maryland corporation


By: /s/ James N. Carbone
Name: James N. Carbone
Title: Chief Executive Officer and President






Page 12